Citation Nr: 1115734	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-00 087A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to higher initial ratings for a left ankle sprain rated as noncompensable from March 4, 2005, and 10 percent disabling from January 1, 2009.  

4.  Entitlement to an initial compensable rating for residuals of a fractured left tibia.

5.  Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321 (2010) for a left ankle sprain.

6.  Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321 (2010) for degenerative disc disease of the lumbosacral spine.

7.  Entitlement to an effective date prior to June 8, 2010, for a 20 percent rating for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1990 and from January 1992 to March 2005.  The Veteran also had other periods of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi as well as from a March 2010 decision by the Appeals Management Center (AMC), in Washington, DC.  In March 2010, the Board remanded some of the above issues for further development.  Jurisdiction over the appeal currently resides with the RO in St. Louis, Missouri.  

The March 2010 Board decision listed as an issue on appeal a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in March 2010 the Veteran withdrew his TDIU claim.  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  Therefore, the only issues before the Board are those listed above.

In a December 2010 statement, the Veteran raised a claim of service connection for gout in the left ankle, but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claims for higher initial ratings for a left ankle sprain and residuals of a fractured left tibia, extra-schedular ratings for a left ankle sprain and degenerative disc disease of the lumbosacral spine, and an earlier effective date for the grant of the 20 percent rating for degenerative disc disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence establishing that the Veteran's right ankle or right knee disabilities pre-existed his military service.

2.  The preponderance of the competent and credible evidence is against finding that any current right ankle disability is related to a disease or injury in service.

3.  The preponderance of the competent and credible evidence is against finding that any current right knee disability is related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by military service; arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  A right knee disability was not incurred in or aggravated by military service; arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in June 2005 and July 2005, issued prior to the January 2006 rating decision, along with the notice provided in May 2006, February 2007, and March 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing the assignment of disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran was not provided comprehensive 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the January 2006 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the November 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, statement of the case, supplemental statements of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, a review of the record on appeal shows that VA obtained and associated with the record all available and identified service records and post-service records including his records from the Jacksonville VA Medical Center through June 2009.  In fact, in February 2007 and November 2008, the Veteran notified VA that he had no other information to file in support of his appeal.  Although the Veteran, in March 2010, notified VA that there were outstanding treatment records from the Jacksonville VA Medical Center, he also notified VA that these records related to his left ankle and low back disabilities; thus, these records are not pertinent to the claims being decided in the following decision.  Given the Veteran's specificity regarding the nature of these records, which are not the subject of the current adjudication, the Board finds that a remand to request these records is not required.  See 38 U.S.C.A. § 5103A(b); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was afforded a VA examination in November 2010 which both satisfies the Board's remand request and is adequate to adjudicate the claims because the examiner provided medical opinions as to the origin or etiology of the claimed disorders, as well as a rational for the opinions, after a review of the record on appeal and an examination of the claimant.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Accordingly, the Board finds that there is no identified, available, and pertinent evidence which is not currently part of the claims files.  Hence, VA has fulfilled its duty to assist the Veteran in the prosecution of his claims and adjudication of this appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Veteran and his representative contend that the claimant's right ankle and right knee disabilities were caused and/or aggravated by his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the July 1990 enlistment examination noted a history of a lower right leg fracture and a history of  left ankle surgery.  A recorded history of the preservice existence of a condition recorded at the time of examination does not, however, constitute a notation of such conditions." 38 C.F.R. § 3.304(b)(1).  A physical examination conducted on enlistment, in July 1990, was negative for a diagnosis of a specific right ankle disability and/or a right knee disability.  

The Veteran is both competent and credible to report on the fact that he had problems with right ankle and right knee pain, swelling, and/or limitation of motion since a pre-service injury.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. Unfortunately, the Veteran and his representative's claims concerning his right ankle disability and right knee disability being preexisting conditions are not sufficient to rebut the presumption of soundness because chronic disabilities of these joints may not be diagnosed by their unique and readily identifiable features and therefore the presence of the disorders is determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disabilities pre-existed military service are not competent.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Accordingly, the Board finds that the Veteran has not presented clear and unmistakable evidence to rebut the presumption that he entered military service in a sound condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 1153; 38 C.F.R. §§ 3.304, 3.306.  Since the record does not contain clear and unmistakable evidence demonstrating that a right ankle and right knee disabilities preexisted service, the next question for the Board to consider is whether any current right ankle disability or right knee disability was directly caused by his military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Although service treatment records include voluminous medical records showing the Veteran's complaints and treatment for a left ankle disability, they are negative for specific complaints and treatment regarding the right ankle until a May 1998 note indicated he had an injury which was diagnosed as a sprain.  An August 1999 record noted a history of the Veteran having fractured his right ankle on two earlier occasions, with the last fracture taking place three years earlier.  Additionally, other service treatment records, without identifying the effected ankle, also document complaints and/or treatment.  Service treatment records are negative for specific complaints and treatment regarding the right knee until March 2004, when he was noted to have sustained a twisting injury. 

Subsequent service treatment records, including examinations dated in January 2003, June 2004, July 2004, and January 2005, are negative for continued complaints, diagnoses, or treatment for a chronic disease process of the right ankle and/or right knee.  

The Veteran is both competent and credible to report on the fact that he had problems with right ankle and right knee pain, swelling, and/or limitation of motion while on active duty and since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board finds, however, the subsequent service treatment records, which are negative for complaints, diagnoses, or treatment for a chronic right ankle disability and right knee disability following his earlier injuries, more probative  than the Veteran's and his representative's claims that he had right ankle and right knee problems ever since his injuries while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a right ankle disability and a right knee disability based on in-service incurrence must be denied despite the fact that the Veteran's service treatment records document complaints and treatment following right ankle and right knee injuries.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that the record does not show the Veteran being diagnosed with arthritis in either the right ankle or right knee in the first post-service year following his separation from either of his periods of active duty.  Accordingly, entitlement to service connection for a right ankle disability and a right knee disability on a presumptive basis must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As for service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) and the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), at the October 2005 VA examination the Veteran was diagnosed with right ankle and right knee strains and sprains.  However, the Board notes that the record is negative for either complaints, diagnoses, or treatment for a right ankle disability and a right knee disability, except those complaints and findings made at the VA examinations held in connection with his claim for VA compensation.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the June 2010 VA examination held for the express purpose of determining the etiology of his disabilities, the examiner after a review of the record on appeal and an examination of the claimant opined that there was no relationship between any current disability and military service including the old right ankle sprain and right knee twisting injury.  The examiner reached this conclusion because the current examination did not reveal any objective evidence of impairment of either joint.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with a right ankle and right knee pain and limitation of motion since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he observes.  However, the Board finds the post-service treatment records, which are negative for complaints, diagnoses, or treatment for a right ankle or right knee problems except for those at his VA examinations, more probative than the Veteran's and his representative's claims that he had these problems since service.  See Maxson, supra; Forshey, supra.  Likewise, the Board finds more probative the opinion by the June 2010 VA examiner which essentially suggests that he does not have a current right ankle disability and right knee disability. The diagnoses included ". . . examination of the right knee and right ankle without objective impairment at this time." It was explained that his right knee and right ankle were asymptomatic. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained).  Even if the Board were to concede that he has a current disability of the right knee and right ankle, the record still lacks a competent medical opinion linking such to service. Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for a right ankle disability and a right knee disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right knee disability is denied.


REMAND

As to the claims for higher initial ratings for a left ankle sprain and residuals of a fractured left tibia and extra-schedular ratings for the left ankle sprain and degenerative disc disease of the lumbosacral spine, in March 2010 the Veteran notified VA that he received treatment for his left leg and back disorders at the Jackson VA Medical Center.  However, neither a request for these records nor the records themselves appears in the claims folder.  Therefore, since the information found in these VA treatment records are potentially relevant to each of these claims (see 38 C.F.R. §§ 4.71a, Diagnostic Codes 5243, 5271 (2010)), and because the record only contains his pre June 2009 treatment records from this facility, the Board finds that another remand to request these records is required.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice VA treatment records); VAOPGCPREC 12-95 (1995).

Given the claims by the Veteran at his September 2008 VA examination that his left ankle disability caused him to lose four and a half weeks of work in the past year and his lumbosacral spine disability caused him to lose 132 days of work in the past year, while the appeal is in remand status the agency of original jurisdiction should also attempt to obtain and associate with the record all of the claimant's relevant employment records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Given the above development, while the appeal is remand status the Veteran should undergo a new VA examination which assesses the current severity of his left ankle, left tibia and back disabilities.   See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

As to the earlier effective date claim, the November 2010 rating decision granted a 20 percent rating effective June 8, 2010, for the Veteran's degenerative disc disease of the lumbosacral spine.  In a December 2010 statement, the Veteran disagreed with the effective date.  No further action was taken by the RO.  Therefore, because the Court has indicated that referral to the RO of issues with which the Veteran disagrees does not suffice, this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain all of the Veteran's post-June 2009 VA treatment records from the Jackson VA Medical Center.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.  

2.  After obtaining an authorization from the Veteran, the RO/AMC should obtain all of the Veteran's relevant employment records related to the reason for the time he had lost from work during the pendency of the appeal (i.e., since 2005).  Efforts to obtain the requested records should be documented fully in the claims files.  

3.  After undertaking the above development, the RO/AMC should schedule another VA orthopedic examination.  The claims files are to be provided to the examiner for review in conjunction with the addendum and the addendum should reflect that the examiner reviewed the claims files.  After a review of the claims file and an examination of the claimant, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his left ankle, left leg and low back disabilities in accordance with the relevant AMIE worksheet.  In addition to any other information provided pursuant to the AMIE worksheets, the examiner should conduct complete range of motion studies, with specific citation to flexion, extension, lateral flexion, and rotation, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion, extension, lateral flexion, and/or rotation during the flare-ups.  

4.  Thereafter, the RO/AMC should readjudicate the claims.  Such readjudication should take into account any lost motion caused by pain, whether "staged" ratings are appropriate, and whether the criteria for extra-schedular ratings pursuant to 38 C.F.R. § 3.321 are met.  See DeLuca v. Brown, 8 Vet. App. 20 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007); Thun, supra.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since the November 2010 supplemental statement of the case, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including the criteria for extra-schedular ratings pursuant to 38 C.F.R. § 3.321.  See Thun, supra.  A reasonable period of time should be allowed for response. 

5.  As to the claim for an effective date prior to June 8, 2010, for a 20 percent rating for degenerative disc disease of the lumbosacral spine, the RO/AMC should issue a statement of the case.  If the Veteran files a timely substantive appeal as to this issue, than it should be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


